PER CURIAM.
In this non-final appeal, the appellee, Florida Department of Revenue, Office of Child Support Enforcement, concedes error and acknowledges that the temporary child support order on review was entered without notice to the appellant and should be reversed. In accordance with the concession of error, the trial court’s order dated October 4, 2002, which deferred ruling on appellant’s motion for scientific testing of paternity but ordered appellant to pay temporary child support, is reversed and this cause is remanded for further proceedings. ,
REVERSED and REMANDED.
FARMER, STEVENSON and GROSS, JJ., concur.